FILED
                             NOT FOR PUBLICATION                              MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TRI SANBUDIARTO,                                  No. 08-71559

               Petitioner,                        Agency No. A095-635-756

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Tri Sanbudiarto, native and citizen of Indonesia, petitions for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings. INS v.

Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992). We deny the petition for review.

      The record does not compel the conclusion that Sanbudiarto’s untimely

asylum application is excused by changed or extraordinary circumstances. See

8 U.S.C. § 1158(a)(2)(D); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.

2007) (per curiam); Toj-Culpatan v. Holder, 612 F.3d 1088, 1091 (9th Cir. 2010)

(per curiam). Accordingly, Sanbudiarto’s asylum claim fails.

      Substantial evidence supports the agency’s finding that the instances of

discrimination, the attack on Sanbudiarto’s home and the blocking of the church

entrance on Christmas in 1999, did not rise to the level of past persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003). In addition, substantial

evidence supports the agency’s finding that Sanbudiarto failed to demonstrate a

clear probability of future persecution because he can relocate to another part of

Indonesia. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998-99 (9th Cir.

2003) (country report supports the agency’s finding that petitioner could relocate

safely). Accordingly, Sanbudiarto’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Sanbudiarto has not established that any torture he may suffer would be by




                                          2                                    08-71559
or with the acquiescence of the Indonesian government. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                 08-71559